UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4374



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEFF COCKERHAM,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (CR-03-74)


Submitted: December 22, 2005              Decided:   December 28, 2005


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark T. Williams, WILLIAMS, MORRISON, LIGHT & MOREAU, Danville,
Virginia, for Appellant. John L. Brownlee, United States Attorney,
Anthony P. Giorno, Assistant United States Attorney, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Jeff Cockerham appeals the district court’s judgment

entered pursuant to his guilty plea to conspiracy to possess with

intent to distribute and to distribute five or more grams of

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 846

(2000), and possession of a firearm in furtherance of a drug

trafficking offense.      Cockerham’s attorney has filed a brief in

accordance    with   Anders   v.   California,    386   U.S.   738   (1967),

asserting that the evidence was insufficient to support the firearm

conviction.     In supplemental briefs, Cockerham contends that his

130-month sentence is plainly erroneous under United States v.

Booker, 543 U.S. 220 (2005), and that counsel provided ineffective

assistance.    Because Cockerham’s plea agreement contained a waiver

of his right to appeal these issues, we dismiss the appeal.

             A defendant may waive his right to appeal his sentence as

part of a plea agreement.      United States v. Wiggins, 905 F.2d 51,

53 (4th Cir. 1990).      The waiver must be knowing and voluntary.

United States v. Brown, 232 F.3d 399, 403 (4th Cir. 2000); United

States v. Wessells, 936 F.2d 165, 168 (4th Cir. 1991).          This court

reviews de novo the validity of a waiver.         United States v. Marin,

961 F.2d 493, 496 (4th Cir. 1992).               In his plea agreement,

Cockerham waived his right to appeal “as to any and all issues in

this case.”     A close review of the Fed. R. Crim. P. 11 colloquy

reveals that the district court expressly questioned Cockerham


                                   - 2 -
about the waiver of his appellate rights.          Cockerham assured the

court that he understood the terms of his plea agreement and he

entered into it freely.     Accordingly, we conclude that Cockerham’s

waiver was knowing and voluntary.       See Brown, 232 F.3d at 403.

           Cockerham’s challenge to the sufficiency of the evidence

is barred by his plea and by his appeal waiver.         See id. at 402-03;

United    States   v.   Willis,   992     F.2d   489    (4th    Cir.   1993).

Additionally, his challenge to his sentence under Booker is also

barred by the appeal waiver.       See United States v. Johnson, 410

F.3d 137, 151-53 (4th Cir.), cert. denied, 126 S. Ct. 461 (2005);

United States v. Blick, 408 F.3d 162, 171-73 (4th Cir. 2005).

           Finally, Cockerham asserts that his attorney provided

ineffective   assistance.     Claims    of   ineffective       assistance   of

counsel are not cognizable on direct appeal unless the record

conclusively establishes ineffective assistance.          United States v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999).           Our review of the

record reveals that Cockerham has failed to meet the high burden

necessary to raise ineffective assistance of counsel on direct

appeal.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We therefore dismiss the appeal.            We deny Cockerham’s

motion to relieve counsel and to appoint new counsel.             This court

requires that counsel inform his client, in writing, of his right


                                  - 3 -
to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such petition would be frivolous, then

counsel   may   move    in   this    court    for   leave   to   withdraw      from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and     argument   would    not    aid   the

decisional process.



                                                                        DISMISSED




                                      - 4 -